Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 8/3/22.  Claims 20,35,40 are amended.  Claims 1-19,28,32,36 are cancelled and claims 48-50 are added.  Claims 20-27,29-31,33-35,37-50 are pending.
The 112 first and second paragraph rejections of claim 28 is withdrawn because the claim is cancelled.  The 103 rejection over Stanton in view of Wu is withdrawn because of the amendment.
Claim Rejections - 35 USC § 112
Claims 25,38,43 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 25, 38 and 43 submitted in the preliminary amendment do not have support in the original disclosure. There is no disclosure of the temperature in claims, 25, 38 and 43.
In the response, applicant argues that the combined disclosure in paragraphs 0030 and 0033 provides support for the temperature.  The examiner respectfully disagrees.  Paragraph 0030 discloses “ without the use of high temperatures”; but, it doesn’t specify the temperature.  Paragraph 0033 states “ e.g about 34-75 degrees”.  There is no specific disclosure of above 75 degree F.  The limitation in claims 25,38 and 43 is a negative limitation.  Negative limitation cannot be claimed unless it is specifically disclosed in the specification or there is positive disclosure of subjecting to above 75 degrees F to allows for its exclusion.
Claims  24  and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 24, the limitation “ high temperature processing” is indefinite because the term high is relative.  It is unclear what temperature would be considered as high temperature processing.
	Claim 45 has the same problem as claim 24.
In the response, applicant argues that high temperature processing refers to the use of heat to sterilize a food product.  However, the claim does not specify parameter of sterilization.  Furthermore, sterilization can take place at different temperatures.  There is no 1 standardize temperature for sterilization that everyone will know what high temperature entails.  
Claim Rejections - 35 USC § 103
Claim(s) 20-27,29-31,33-35,37-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn (6217929) in view of Wu  ( 2015/0010683) .
For claims 20, 35,40 Hahn discloses a method of making aready-to-bake brownie batter.  The method comprises the step of combining sugar, water and flour to form a brownie batter.   The batter has a water activity of about .82-.88.  Hahn discloses the batters  are spoonable under normal refrigeration.  The batter is readily scoop or spoon.  The batters have a yield stress value of about 100 to 1500 Pa.  The batter is scooped or spooned means it is deposited from the spoon to the baking tray.  Thus, the batter is pourable  to flow from the spoon to the tray.  Furthermore, Hahn discloses the yield stress value can range from about 100 which is a low yield value that determine the ability to flow. Hahn discloses batter encompassing pourable batter as determined by the yield stress value.  For claims 21-22,41-42, Hahn discloses packaging the batters. For claim 23, Hahn does not discloses an acidification step.  For claims 24,45 Hahn does not disclose subjecting the batter to high temperature processing.  For claims 25, 43, Hahn does not disclose subjecting the batter to a temperature above 75 degrees F.  For claims 26, 44, Hahn discloses an antimycotic agent can be added.  The disclosure of “ can be added” indicates that the antimycotic agent is optional.  Hahn discloses embodiment in which the preparation of batter is without adding a preservative.   For claims 33-35,37, Hahn discloses the batter comprising about 20-40% total sugars, 10-30% water and 20-50% flour. For claims 34, 37,Hahn discloses a water activity of about .82 which would encompass the about .80 as claimed because about .82 can be a little lower than .82 and the claimed about .80 can be a little higher than .80.  For claims 48-29, Hahn discloses the batter comprising about 10-30% water. All the ranges claimed fall within the ranges disclosed in Hahn. For claims 33-34, Hahn does not specifically disclose the ratio. However, Hahn discloses theamount of flour is from about 20-50% and the amount of sugar is from about 20-40%. A batter comprising 40% sugar and 20% flour give a S:F ration of 2 which is greater than 1.5 as in claim 33 and 2  in claim 34. ( see columns 2-3,5-6)
Hahn does not disclose subjecting to high pressure processing as in claims 20,21,22,27,35,40-42,46 and the shelf life resulting from the high pressure processing as in claims 29,30-31,39 and 47.
 Wu discusses different sterilization methods for food preservation in the background section.  Wu teaches that high pressure processing is a way of choice to sterilize food under high pressure to inactivate or destroy pathogens without changing natural status of the food during the process.  Wu discloses a process in which the semi-solid portion of the food is subjected to high pressure processing of 50000-200000psi.  ( see paragraphs 0004, 0017)
Hahn aims to provide a shelf stable product at refrigerated temperature.  In column 5 lines 5-20, Hahn discloses ways to enhance the shelf stability of the batter.  It is known in the art as discussed Wu that microbial growth is the culprit to food spoilage and thus decreasing shelf stability.  Wu discloses that high pressure processing inactivates the pathogens and still maintain the natural flavor, appearance and taste of food.  Wu teaches to subject semi-solid food to high pressure processing.  One skilled in the art would have been motivated to subject the Hahn batter to high pressure processing as taught in Wu to further enhance the shelf stability without destroying the appearance, taste and flavor of the batter.  One would have been motivated to use the processing step in Wu to enhance the shelf stability of the batter without using chemical additives taught in Hahn when desiring a natural product not containing many chemical additives.  It would been within the skill of one in the art to determine the time and temperature to obtain the most optimum result.  Wu does not disclose subjecting to heat during the high pressure processing.  Thus, it would have been obvious to one skilled in the art to use low temperature .  Hahn in view of Wu discloses a batter subjected to high pressure processing.  Thus, it is obviously inherent the claimed shelf life is obtained.  It would have been obvious to dispose the batter in packaging before or after pressure treatment as an obvious matter of preference to achieve the same result.
Claim(s) 50  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of Wu as applied to claims 20-27,29-31,33-35,37-49 above, and further in view of Johns ( 2016/0038893)
Hahn in view of Wu does not disclose a resealable pouch having a spout as in claim 50.
Johns discloses a bag having a closable spout for mixing of components for consumption or dispensing.  ( see abstract)
Hahn disclose packaging the batter in container of any suitable material.  It would have been obvious to one skilled in the art to package the batter in the bag disclosed in Johns as an obvious matter of using alternative packaging to carry out the same function.  One skilled in the art would be especially likely to use the bag when the batter has low yield stress value because the batter will be less viscous and flow readily from the bag. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-27,29-31,33-35,37-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 25-27 of copending Application No. 16/724241. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed a method of preparing batter by subjecting to high pressure processing.  The co-pending applicant does not recite brownie batter.  However, muffin batter and brownie batter contain similar ingredients.  It would have been obvious to one skilled in the art to vary the proportion and adding additives to obtain different products.  It would also have been obvious to change the proportion of ingredients depending on the types of product, the taste, flavor and texture desired. The minor difference in water activity is not patentably distinct as the water activity can vary among different batters depending on the sugar content.  It would have been well within the skill of one in the art to determine the water activity for particular type of batter to obtain the most optimum shelf stability.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claim(s) 20-27,29-31,33-35 and 37-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues the pourable feature with respect to Stanton.  The reference is no longer used in the rejection.  With respect Wu, the reference is not relied upon for teaching of pourable batter.  The reason for using Wu is clearly explained in the rejection and applicant doesn’t argue the position taken in the office action.
	With respect to the double patenting rejection, applicant argues the claims as amended are not obvious over the co-pending claims.  The examiner respectfully disagrees.  The rejection is maintained as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



September 7, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793